Title: To Thomas Jefferson from Tench Coxe, [23 November 1790]
From: Coxe, Tench
To: Jefferson, Thomas



Sir
[23 Nov. 1790]

Since I had the honor of taking leave of you in New York I have made some Enquiries upon the subject of the fisheries, but from their inattention and want of facility in committing their knowledge to paper even persons concerned in the prosperity of this branch of commerce have yielded little Information. I have however collected from various sources some facts, that may assist to elucidate the subject, which are thrown together and intermingled with my own remarks in the enclosed paper, marked #. You will also find under this cover a paper translated, in abridgment, by a very well informed and judicious German merchant from a Dutch Book, which he assures me is to be relied on.
In the margin of that paper marked * *, I have introduced some explanatory notes. To these I shall add in a few days some Documents made up from the Custom house returns to the Treasury Department since the establishment of the general Government, which are nearly complete; also a table of prices referred to in my notes.
On the papers now sent you I beg leave to remark that I have hazarded, without reserve, every idea (though some of them are very light) that appeared worth your examining from a reliance on your candid allowance, and because they were afterwards to undergo your consideration. I must also observe that though I have been a practical merchant, the fisheries never formed an object in the commerce of Philadelphia. You will consider me therefore as a theorist upon this subject, and will find it best to scrutinize cautiously any novelty I may have suggested.
I beg leave, Sir, to avail myself of this occasion to make a tender of any little service it may at any time hereafter be in my power to render, that will promote your individual convenience, or lessen the fatigues of your public station. I have the honor to subscribe myself, with the highest respect, Sir Your most humble & most obedient servt.,

Tench Coxe

